May, J.,
gave the following explanation of his views and
the reasons for his concurrence in the opinion of the Court:
The defendants having admitted that the settlement of the paupers was once in their town, must show that it has been changed; the burden is on them.
If the language of the Act of incorporation, which declares that certain described parts of the territory of Levant and Glenburn, “together with all the persons having a legal settlement, is hereby incorporated into a separate town by the name of Kenduskeag,” overrides the provisions of the R. S., c. 32, § 1, in regard to the fourth mode of gaining settlements, so as to fix upon the town of Kenduskeag the settlement of such persons only as had actually gained their settlements upon the territory embraced in such town, whether they had their homes upon the territory at the time of the passage of such Act or not; then, as the facts contained in the report do not show that these paupers gained their settlement upon such territory as was included in the new town, the defendants have failed to make out a defence.
*321If similar language in the Act incorporating the town of West Gardiner, was held to determine whose settlements were transferred to the new town, and whose remained in the city of Gardiner, no reason is perceived why it should not have the same effect here.
Such language may properly be regarded as changing the provision of the Revised Statutes, so far as it is inconsistent with the provisions thereof; and it would seem to be clearly inconsistent with that provision, which makes the settlement of the pauper depend either upon an actual home, or absence of the pauper, at the time of the passage of the Act; by substituting instead of these provisions, a provision that all settlements should be determined by the place where they were actually gained, and fixing them in the territory where they had been thus acquired.
If this is not so, then the question arises, where, upon the facts in this case, was the settlement of these paupers ? in Levant or Kenduskeag ?
I think the testimony satisfactorily shows that their last dwelling place was in that part now Kenduskeag. Their testimony is direct, and somewhat corroborated. On the other hand, there is testimony to impeach them, and some tending to show that their residence in Kenduskeag was merely tern porary. Rut considering the character of the paupers, and that it was not necessary that they should have a right to occupy the house they were in, in order to have a domicil there, and then that much of the testimony as to their intentions is only of an impeaching character, and so is not affirmative proof, I think the weight of evidence is in favor of the position that their last dwelling place was in Kenduskeag.
If so, and the Act of incorporation is not to be regarded as a division, then the settlement of the paupers would still remain in Levant, they having removed before the passage of the Act. I think this is not a case of division but of incorporation.
If I did not regard this question as settled by the authorities— if it were a new question — I certainly should concur *322with Judge Appleton in his construction of the statute; but for the reasons given by Shepley, C. J., in Starks v. New Sharon, I think the Court are bound to regard stare decisis as a sound maxim for their guidance in this case.